Title: To John Adams from François Adriaan Van der Kemp, 10 October 1796
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kempwick 10 Oct. 1796.

Washington’s resignation, which crowns that excellent man with glory, opens the career for my worthy and much respected friend, to bestow new obligations upon his Country-men, if they are wise enough to take hold of this favourable opportunity. Can your Excell—without compromitting  yourself procure your old friend a place among the Electors in this State—you know upon to whom he Shall paÿ the tribute, which every American owes to your meritorious Character.
Permit me to assure you, that / I am / with the highest veneration / your Excell: most ob. St. / and obliged frend:

Fr. Adr. van der kemp